Citation Nr: 1120563	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-41 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a chronic lumbar strain with degenerative disc disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1988 to October 1998.  The Veteran also had a period of unverified military service prior to this period of service.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied the benefit sought on appeal.


FINDING OF FACT

The Veteran's chronic lumbar strain with degenerative disc disease has been etiologically related to his active military service.  


CONCLUSION OF LAW

The criteria for service connection for the Veteran's chronic lumbar strain with degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In addition, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d).  

Further, certain diseases, chronic in nature, may be presumed to have been incurred in service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of the disease during service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Arthritis has been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Taking the first element of service connection, the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine, recently documented in the September 2009 VA examination report.

In regards to an in-service incurrence of his current lumbar spine disorder, the Veteran's entrance examination was devoid of documentation of any back problems.  His service treatment records (STRs) document that in August 1988, the Veteran was treated for low back pain after scrubbing floors.  The Veteran was diagnosed with sacroiliac strain.  A February 1991 record indicates that the Veteran's back pain had resolved.  In April 1994, the Veteran was again treated for low back pain after lifting.  The impression was muscle strain.  The Veteran's military service ended in October 1998.  

Post-service, private medical records from 2001 to the present document his recurrent back problems.  As stated, the Veteran's military service ended in October 1998, and therefore the Veteran was first treated shortly after his military service ended.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

As for a medical nexus opinion, the file contains two positive nexus opinions and one negative opinion.  

Taking the positive evidence first, both of the Veteran's private treating physicians provided positive nexus opinions regarding the Veteran's current lumbar spine disorder and his active military service.  Specifically, B.K.D., a doctor of chiropractic medicine, in March 2009, submitted a medical opinion in which he concluded that, "[i]t is my professional opinion that [the Veteran's] spinal degeneration is consistent with injuries that occurred 15-20 years ago."  The Board notes that 15-20 years ago, the Veteran was serving in the military.  B.K.D., D.C., based his opinion on a review of the Veteran's X-rays.  Similarly, Dr. T.C., a neurological surgeon, submitted a medical opinion dated in February 2009, in which he concluded that, "[g]iven [the Veteran's] physical job description, and given the treatment he received in 1988 [during his active military service] for his back, I believe his ongoing back condition to be related to his military service.  As such, it should be considered under the VA system as service connected."  Dr. T.C. formed this opinion after a review of the Veteran's medical records and a copy of the Veteran's military job description.  

Conversely, the September 2009 VA examiner determined that "it is less likely than not that any current back complaints are a continuation of [the Veteran's] in service back complaints."  As support for this opinion, the VA examiner stated that there was no evidence that the Veteran had degenerative disc disease of the lumbar spine while on active duty.  The VA examiner stated that a muscle strain is "an entirely different diagnosis" than degenerative disc disease of the lumbar spine.  The VA examiner also stated that the Veteran was not treated post-service for his lumbar spine disorder until 2003.  Based on this fact, the VA examiner determined that there was no evidence of chronicity or continuity of care.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Here, the Board gives more weight to the positive nexus opinions of the Veteran's treating physicians, than the VA examiner's negative opinion.  Specifically, the VA examiner stated that a muscle strain and degenerative disc disease are separate diagnoses, but he did not address whether those in-service muscle strain complaints could eventually lead to degenerative disc disease of the lumbar spine.  B.K.D., D.C., reviewed the Veteran's X-rays showing degenerative disc disease and determined that the Veteran's current degenerative disc disease was a result of his in-service injury several years, even though the initial injury did not display degenerative disc disease.  Additionally, the VA examiner stated that the Veteran was not treated post-service for his lumbar spine disorder until 2003.  Based on this fact, the VA examiner determined that there was no evidence of chronicity or continuity of care.  However, this statement is incorrect as the claims file contains evidence that the Veteran was treated for his lumbar spine disorder in 2001.  Specifically, the claims file contains a prescription from the Veteran's private physician, Dr. T.C.S., dated in February 2001 in which the Veteran is prescribed "lumbar epidural" injections.  The VA examiner also did not consider the Veteran's lay statements regarding his in-service incurrence and his continuity of symptomatology since his military discharge.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of an in-service injury, and relied upon the absence of evidence in the service treatment records to provide a negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence).  Both of the private physicians considered the Veteran's lay statements regarding his in-service incurrence and his military job functions in forming their positive opinions.  Thus, for the aforementioned reasons, the Board finds the VA examiner's rationale to be inadequate.  The Boards finds the positive nexus opinions of the Veteran's treating physicians to be more persuasive in deciding the Veteran's appeal.  

As previously mentioned, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the positive evidence of record, combined with the Veteran's lay statements regarding the reported date of onset of his current lumbar spine disorder, persuades the Board that the Veteran's current lumbar spine disorder is, in fact, related to his active military service.  As such, the claim is granted.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim for service connection for a chronic lumbar strain with degenerative disc disease is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


